UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7498


JONATHAN JAMES NEWELL,

                     Plaintiff - Appellant,

              v.

SHANTICIA HAWKINS; CRISTEL VAUGHAN; SHIRLEY BENNETT;
EVALYNN POWELL,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:20-ct-03200-FL)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan James Newell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan James Newell seeks to appeal the district court’s order entered in his

42 U.S.C. § 1983 action granting the Defendants’ motion to deem their answer timely filed

and denying Newell’s motion for entry of default judgment. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Newell seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2